Citation Nr: 0711785	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-23 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for blood in the urine.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran participated in a Travel Board hearing with the 
undersigned in February 2006.  A transcript of that 
proceeding has been associated with the veteran's claims 
folder.

These claims were previously remanded by the Board in May 
2006 for additional development.

The issues of entitlement to service connection for blood in 
the urine, tinnitus and whether new and material evidence has 
been submitted sufficient to reopen a claim of entitlement to 
service connection for hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's low back disability first became manifest many 
years after his discharge from service and is not the result 
of a disease or injury in service.



CONCLUSION OF LAW

The veteran does not have a low back disability incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002 & West Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 ((West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R.              
§ 3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.       § 
3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service injury.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence). 

The veteran alleges that his current low back disability is 
the result of an injury sustained while he was on active 
duty.  Specifically, the veteran claims that he lifted an 
empty water tank that had rolled on top of another soldier 
and injured his back in the process.  He stated that he was 
seen by the field medic for back pain the following day and 
was given aspirin for his pain.  The veteran further alleges 
that his back injury was aggravated by his duties in the 
artillery.  The Board does not find the veteran's current low 
back disability to be the result of a disease or injury in 
service, and therefore the veteran's claim cannot be granted.
During his Travel Board hearing in February 2006, the veteran 
stated that while he did not complain of low back pain upon 
separation from service because he wanted to go home as soon 
as possible, he was unsure whether the second page of his 
separation examination reported low back pain.  The Board has 
reviewed the veteran's service medical records thoroughly and 
found no evidence of a disease or injury to the low back.  
The veteran's entrance and separation examinations were 
negative for any low back pain complaints.  On the Standard 
Form 89, the veteran himself noted that he did not suffer 
from recurrent back pain.  There is no other evidence of 
record to establish that the veteran suffered from a low back 
injury during service.

The veteran has submitted private medical evidence of his low 
back disability in support of his claim.  Medical records 
from R.D. Shade, M.D., dated from 1988 to 2006, chronicle the 
veteran's low back disability.  In 1988, the veteran began 
treatment with Dr. Shade following an employment injury where 
he fell 15 feet and fractured his ankle and complained of low 
back pain.  The veteran was diagnosed with lumbar strain with 
right lower extremity radiculitis.  The veteran specifically 
denied a history of significant injury to his back in the 
past.  The veteran later underwent physical therapy with Don 
Vallie, P.T. in 1988 and 1989.  Mr. Vallie diagnosed the 
veteran with acute soft tissue strain of the entire back 
without radicular changes.  Magnetic Resonance Imaging (MRI) 
findings in January 1989 revealed mild diffuse posterior L4-5 
disc bulging without evident neurologic consequence.  
Otherwise, the MRI of the lumbar spine was normal.

The veteran was later in a motor vehicle accident in October 
1989 and received subsequent treatment for injuries to the 
neck, shoulders and knee.  X-ray findings dated in February 
1991 of the lumbar spine were normal.

Dr. Shade continued to treat the veteran from September 1999 
through March 2001.  The veteran complained of mild left 
iliolumbar back pain and spasms, morning stiffness and pain.  
Dr. Shade ordered a MRI of the lumbar spine in January 2006 
due to the veteran's complaints of chronic back pain with 
intermittent bilateral leg pain.  Following the MRI, the 
impression was at L4-5, mild broad-based posterior disc 
protrusion with mild ventral thecal sac indentation, but no 
spinal stenosis or neural impingement.  There was mild to 
moderate neural foraminal stenosis bilaterally secondary to 
degenerative facet changes and moderate degenerative disc 
changes at T11-12 and T-12-L1.

The veteran also submitted a private treatment record from 
R.F. Morrison, M.D., dated in January 2006.  The 
electromyography (EMG) report noted that the veteran related 
his low back pain to a specific injury while in the Army.  
The report also noted the veteran's injuries in 1988 and 1989 
due to his work injury and motor vehicle accident.  The 
impression was an abnormal EMG consistent with L4 and L5 
radiculopathy.

Though the veteran has a currently diagnosed low back 
disability, the evidence of record does not support a finding 
that his current disability is related to a disease or injury 
in service.  The veteran relies on Dr. Morrison's EMG report 
that stated:

"As the referring physician is conversant 
with [the veteran's] past medical history, 
the examiner will not endeavor to reiterate 
same in its entirety; suffice it to say that 
he relates a specific lifting injury while in 
the Army which injured his back, causing it 
to trouble him over the ensuing forty 
years."

Dr. Morrison merely repeated that which the veteran told him, 
and within the body of his report, did not relate any back 
disability to the veteran's alleged injury in service.

There is also no indication that any of the physicians noted 
above reviewed the veteran's claims folder in conjunction 
with their examinations of the veteran, and no other nexus 
opinion was rendered.  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the 
only opinion that even remotely connects the veteran's 
current disability with an alleged injury in service is that 
of Dr. Morrison.  There is no definitive statement that the 
veteran's current disability is related to service.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest 1988 complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing low back disability complaints, 
symptoms, or findings for approximately 20 years between the 
period of active duty and the medical reports dated in 1988 
is itself evidence which tends to show that a low back injury 
did not have its onset in service or for many years 
thereafter.  Additionally, when the veteran did seek 
treatment, between 1988 and 1991, from numerous medical 
professionals, not once did he reference an injury to his 
back in service, and as noted above in the December 1988 
treatment record from Dr. Shade, he specifically denied any 
prior back injuries.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The only remaining evidence in support of the veteran's claim 
is his own personal testimony that his low back disability 
began in service.  As noted above, the veteran is not a 
medical professional who can determine the nature and 
etiology of his current disability.  See Rucker, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current low 
back disability is related to service.  There is not an 
approximate balance of evidence.  

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in January 2000, March 2001, 
May 2001, May 2003, March 2006 and June 2006 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & West Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letters told him to provide any relevant evidence 
in his possession.  See Pelegrini II, supra.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, private 
medical records and VA medical records are in the file.  
Private medical records identified by the veteran have been 
obtained, to the extent possible.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  VA also obtained 
the veteran's medical records associated with his claim for 
Social Security Disability benefits.  See 38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994). 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 


The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to service connection for a low back disability 
is denied.

REMAND

After a thorough review of the veteran's claims folder, the 
Board must regrettably remand the claims of entitlement to 
service connection for blood in the urine, tinnitus and 
whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss, for additional development.  The 
Board apologizes to the veteran for the additional time 
required to perform this additional development.

As to the issue of whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection for hearing loss, the Board finds that the 
AMC did not issue the veteran a notice letter compliant with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), as ordered in the 
May 2006 remand.  The notice letter issued in June 2006 did 
not comply with these requirements.  The letter did notify 
the veteran of the requirement of submitting new and material 
evidence to reopen his claim, and did define what new and 
material evidence would be.  However, in Kent, the Court also 
held that VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  In such cases, the Court in Kent stated that the 
Veterans Claims Assistance Act of 2000 (VCAA) requires the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The notice 
letter sent to the veteran in 2006 did not comply with the 
requirements under Kent.  That is, the veteran was not 
provided information as to the basis of the prior denial of 
the claim.  

As to the hearing loss and tinnitus issues, the Board is 
mystified as to why the AMC did not issue the veteran a 
supplemental statement of the case (SSOC) on these issues 
before returning the case to the Board.  The December 2006 
SSOC issued by the AMC stated:

"This Supplemental Statement of the 
Case (SSOC) is only for two of four 
issues addressed by the Remand.  Private 
records, attached to the May 2006 
Veteran Statement (VA Form 21-4138), are 
for the hearing disability which is one 
of two issues denied by the Remand."

It is unclear why the AMC would assume that these claims had 
been decided in a Board Remand.  These issues have NOT been 
decided, and the veteran must be afforded a SSOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  

With regard to the veteran's claim of entitlement to service 
connection for blood in the urine, the RO/AMC failed to 
comply with the May 2006 Remand directives.  The Board is 
obligated by law to ensure that the RO/AMC complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The May 2006 Remand instructed the RO/AMC to schedule the 
veteran for a genitourinary examination to determine the 
nature and etiology of the blood in his urine.  The examiner 
was requested to provide a nexus opinion as to whether the 
veteran's current condition is related to that noted in 
service.  The examiner failed to provide this statement.  
This must be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006) regarding his claim of 
entitlement to service connection for 
hearing loss.

2.  Provide the veteran and his 
representative a supplemental statement 
of the case regarding his claim of 
entitlement to service connection for 
tinnitus and whether new and material 
evidence has been submitted sufficient 
to reopen a claim of entitlement to 
service connection for hearing loss.

3.  An addendum to the veteran's 
November 2006 VA genitourinary 
examination must be obtained.  The 
claims folder should be provided to the 
examiner for review.

After reviewing the file, the examiner 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran has hematuria that is 
related to disease or injury incurred 
during his service, to include in-
service notations of same, and, if so, 
whether this is a chronic disorder, in 
and of itself, or a symptom of a 
chronic genitourinary condition. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

4.  Upon completion of the above, the AMC 
should readjudicate the claims.  In the 
event that the claims are not resolved to 
the satisfaction of the veteran, he 
should be provided with a supplemental 
statement of the case.  If in order, the 
case should then be returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


